DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered. 
3. 	Claims 1, 3-10, 12-15, and 17-20 are currently pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



5.	Claims 1, 3-10, 12-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1, 3-9 are directed to a method (i.e., process), claims 10, 12-14 are directed to a system (i.e., machine), and claims 15, 17-20 are directed to a tangible, non-transitory computer-readable medium (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving, by a number of users online …, healthcare data, the healthcare data including information related to medical treatment; validating the healthcare data and transforming the healthcare data into standard values and formats for processing: providing a user option for selecting a suitable coverage program from a list of coverage programs; determining…, a captured risk score for each user online from the healthcare data over a dynamic time period, the captured risk score being determined by a predetermined calculation, the captured risk score being related to a risk taken by an insurer for insuring a first patient that qualifies as a high risk patient, based on first criteria, wherein the insurer is qualified for compensation for insuring the first patient, based on the captured risk score; determining, …, a gap risk score for each user online from the healthcare data, the gap risk score being determined from a proprietary calculation that is different than the predetermined calculation, the gap risk score identifying a second criteria that was not identified in the captured risk score and that qualifies the insurer for an additional compensation; identifying a plurality of diagnostic and demographic dimensions associated with the first patient to identify a population that drives economic value associated with the gap risk score;   applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score; calculating a member-level economic consequence, based on the population and the gap risk score; providing, … data related to the captured risk score, the gap risk score, and data related to the economic value; …, for targeting and soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score based on the captured risk score, the gap risk score and the economic value; receiving and processing data related to risk gap closure …; dynamically refining a risk gap targeting algorithm as a feedback loop based at least in part on the received data related to the risk gap closure …: utilizing the dynamically refined risk gap targeting algorithm to predict a tactic or activity to close risk gaps: … closing the risk gaps based on the dynamically refined risk gap targeting algorithm: and tracking and monitoring risk adjustment and reinsurance programs incorporating both the captured risk score and risk gaps closure at an executive and summary level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance, mitigating risk) and Mathematical Concepts (including mathematical calculations), namely providing risk data associated with determining risks that an insurer has taken that are to be compensated. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving … health data … receiving … data related to risk gap closure …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of ““receiving … health data … receiving … data related to risk gap closure …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 10:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 10 recites the at least following limitations of “receive, by a number of users online …, healthcare data, the healthcare data including information related to medical treatment; validate the healthcare data and transforming the healthcare data into standard values and formats for processing: provide a user option for selecting a suitable coverage program from a list of coverage programs; determine…, a captured risk score for each user online from the healthcare data over a dynamic time period, the captured risk score being determined by a predetermined calculation, the captured risk score being related to a risk taken by an insurer for insuring a first patient that qualifies as a high risk patient, based on first criteria, wherein the insurer is qualified for compensation for insuring the first patient, based on the captured risk score; determine, …, a gap risk score for each user online from the healthcare data, the gap risk score being determined from a proprietary calculation that is different than the predetermined calculation, the gap risk score identifying a second criteria that was not identified in the captured risk score and that qualifies the insurer for an additional compensation; identify a plurality of diagnostic and demographic dimensions associated with the first patient to identify a population that drives economic value associated with the gap risk score;   applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score; calculate a member-level economic consequence, based on the population and the gap risk score; provide, … data related to the captured risk score, the gap risk score, and data related to the economic value; …, for targeting and soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score based on the captured risk score, the gap risk score and the economic value; receive and process data related to risk gap closure …; dynamically refinine a risk gap targeting algorithm as a feedback loop based at least in part on the received data related to the risk gap closure …: utilize the dynamically refined risk gap targeting algorithm to predict a tactic or activity to close risk gaps: … closing the risk gaps based on the dynamically refined risk gap targeting algorithm: and track and monitor risk adjustment and reinsurance programs incorporating both the captured risk score and risk gaps closure at an executive and summary level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance, mitigating risk) and Mathematical Concepts (including mathematical calculations), namely providing risk data associated with determining risks that an insurer has taken that are to be compensated. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 10 further to the abstract idea includes additional elements of “a processor”, “a memory”, “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receive … health data … receive … data related to risk gap closure …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a memory”, “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of ““receive … health data … receive … data related to risk gap closure …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 15:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 15 recites the at least following limitations of “receive, by a number of users online …, healthcare data, the healthcare data including information related to medical treatment; validate the healthcare data and transforming the healthcare data into standard values and formats for processing: provide a user option for selecting a suitable coverage program from a list of coverage programs; determine…, a captured risk score for each user online from the healthcare data over a dynamic time period, the captured risk score being determined by a predetermined calculation, the captured risk score being related to a risk taken by an insurer for insuring a first patient that qualifies as a high risk patient, based on first criteria, wherein the insurer is qualified for compensation for insuring the first patient, based on the captured risk score; determine, …, a gap risk score for each user online from the healthcare data, the gap risk score being determined from a proprietary calculation that is different than the predetermined calculation, the gap risk score identifying a second criteria that was not identified in the captured risk score and that qualifies the insurer for an additional compensation; identify a plurality of diagnostic and demographic dimensions associated with the first patient to identify a population that drives economic value associated with the gap risk score;   applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score; calculate a member-level economic consequence, based on the population and the gap risk score; provide, … data related to the captured risk score, the gap risk score, and data related to the economic value; …, for targeting and soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score based on the captured risk score, the gap risk score and the economic value; receive and process data related to risk gap closure …; dynamically refinine a risk gap targeting algorithm as a feedback loop based at least in part on the received data related to the risk gap closure …: utilize the dynamically refined risk gap targeting algorithm to predict a tactic or activity to close risk gaps: … closing the risk gaps based on the dynamically refined risk gap targeting algorithm: and track and monitor risk adjustment and reinsurance programs incorporating both the captured risk score and risk gaps closure at an executive and summary level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance, mitigating risk) and Mathematical Concepts (including mathematical calculations), namely providing risk data associated with determining risks that an insurer has taken that are to be compensated. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 15 further to the abstract idea includes additional elements of “a processor”, “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receive … health data … receive … data related to risk gap closure …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of ““receive … health data … receive … data related to risk gap closure …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 3-9, 12-14, and 17-20 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 3, 12, and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the system, and the non-transitory computer-readable medium recited in independent claims 1, 10, and 15 by further specifying wherein the list of coverage programs include Affordable Care Act (ACA) and Medicare Advantage. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 13, and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the system, and the non-transitory computer-readable medium recited in independent claims 1, 10, and 15 by further specifying further comprising determining, from the healthcare data, a medical provider performance statistic, associated with a plurality of predetermined medical specialties, based on at least one of the following: the gap risk score and the captured risk score. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claims 1 by further specifying further comprising determining a financial consequence associated with the gap risk score. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claims 1 by further specifying further wherein the financial consequence includes a transfer payment as a percentage of a premium. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 7, 14, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the system, and the non-transitory computer-readable medium recited in independent claims 1, 10, and 15 by further specifying wherein the financial consequence includes an economic value based on at least one of the following: a pre-risk adjusted (RA) premium, a pre-RA economic value, a transfer amount, a post-RA economic value, and a post-RA premium. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8, 9, and 20: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the method, the system, and the non-transitory computer-readable medium recited in independent claims 1 and 15 by further specifying wherein determining the financial consequence includes calculating an economic contribution of a plurality of members and wherein calculating the economic contribution includes calculating the economic contribution utilizing at least one of the following: the captured risk score and the gap risk score. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  


Response to Applicant’s Arguments
7.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1, 3-10, 12-15, and 17-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that Prong One analysis of Revised Step 2A, the amended independent claims 1, 10, and 15 recite limitations that are not practically able to performed in the mind of a person, a captured risk score is determined for a number of users online over a dynamic period of time. As shown in FIG. 27 of the present application, 41,173 members are online and it took only less than a minute to complete the calculation. The calculation of this scale cannot practically be done by a human mind (See Applicant Arguments/Remarks Pages 11-12).
In response to Applicant’s arguments, Examiner respectfully submits that amended claims 1, 10, and 15 recited the limitations that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance, mitigating risk) and Mathematical Concepts (including mathematical calculations), namely providing risk data associated with determining risks that an insurer has taken that are to be compensated. See details of Claim Rejections - 35 USC § 101 of claims 1, 3-10, 12-15, and 17-20 in the section above. 

Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that furthermore, in the Prong Two analysis of Revised Step 2A, amended independent claims 1, 10, and 15 recite meaningful limitations that integrated any alleged judicial exception of a mental process into a practical application. The claim recites a combination of additional elements including providing remote access over a network, transforming healthcare data into standard values and formats, providing a user option for selecting a suitable coverage program from a list of coverage programs … The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing a number of users to access the system simultaneously, dynamically refining a risk gap targeting algorithm, providing the user interfaces to allow users to commence an intervention and to close the risk gaps, and as allowing the risk adjustments and reinsurance programs at an executive level. As such, the features of independent claims 1, 10, and 15 are not recited in a high level of generality, and represent more than mere instructions to apply a judicial exception on a generic computer component. Thus, when viewed as whole, amended independent claims 1, 10, and 15 do integrate any alleged recited judicial exception into a practical application. Amended independent claims 1, 10, and 15, and any dependent claims therefrom, are therefore patent eligible under Revised Step 2A. Conclusion (See Applicant Arguments/Remarks Pages 12-14).
In response to Applicant’s arguments, Examiner respectfully submits that amended claims 1, 10, and 15 at issue further to the abstract idea include, additional elements of “a computing device”, “a remote computing device”, “a computer network”, “a risk adjustment model”, and “a user interface”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea. See details of Claim Rejections - 35 USC § 101 of claims 1, 3-10, 12-15, and 17-20 in the section above. 

Conclusion
8. 	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Maneri et al. (U.S. Pub. No. 2014/0303988) teach collaborative healthcare.
	McMains et al. (U.S. Pub. No. 2015/0347599) teach systems and methods for electronic health records.
	Stettin et al. (U.S. Patent No. 10,147,504) teach methods and systems for database management based on code-marker discrepancies.
9.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696